      Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ROBERT VANDERPLOEG,                            )
                                               )
                        Plaintiff,             )
                                               )        CIVIL ACTION
vs.                                            )
                                               )        FILE No.
SAN JACINTO-SOUTHMORE                          )
CORPORATION,                                   )
                                               )
                        Defendant.             )

                                           COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and   files   this,   his    Complaint    against   Defendant,     SAN   JACINTO-SOUTHMORE

CORPORATION, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                          JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

SAN JACINTO-SOUTHMORE CORPORATION, failure to remove physical barriers to access

and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.


                                                    1
      Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 2 of 11



       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, SAN JACINTO-SOUTHMORE CORPORATION (hereinafter “SAN

JACINTO-SOUTHMORE CORPORATION”), is a Texas corporation that transacts business in

the State of Texas and within this judicial district.

       8.      Defendant, SAN JACINTO-SOUTHMORE CORPORATION, may be properly

served with process via its registered agent for service, to wit: c/o John English, Registered

Agent, 11831 Beinhorn Drive, Houston, TX 77065.

                                   FACTUAL ALLEGATIONS

       9.      On or about January 2, 2020, Plaintiff was a customer at “Subway,” a business

located at 2043 Richey Street, Pasadena, TX 77502, referenced herein as the “Subway.”

       10.     Subway is located on the property owned by Defendant, SAN JACINTO-

SOUTHMORE CORPORATION.

       11.     Defendant, SAN JACINTO-SOUTHMORE CORPORATION, is the owner or co-



                                                   2
      Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 3 of 11



owner of the real property and improvements that Subway is situated upon and that is the subject

of this action, referenced herein as the “Property.”

       12.     Plaintiff lives 16 miles from Subway and the Property.

       13.     Plaintiff’s access to the business located at 2043 Richey Street, Pasadena, TX

77502, Harris County Property Appraiser’s parcel/identification number 0853200000004 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA violations

that exist at Subway and the Property, including those set forth in this Complaint.

       14.     Plaintiff has visited Subway and the Property at least once before as a customer

and advocate for the disabled. Plaintiff intends on revisiting Subway and the Property within six

months or sooner, as soon as the barriers to access detailed in this Complaint are removed and

Subway and the Property is accessible again. The purpose of the revisit is to be a regular

customer, to determine if and when Subway and the Property is made accessible and to maintain

standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends to revisit Subway and the Property to purchase goods and/or

services as well as for Advocacy Purposes, but does not intend to re-expose himself to the

ongoing barriers to access and engage in a futile gesture of visiting the public accommodation

known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to Subway and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Subway and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal



                                                 3
      Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 4 of 11



injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Subway and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of


                                                  4
     Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 5 of 11



               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     Subway is a public accommodation and service establishment.

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     Subway must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed Subway and



                                                 5
      Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 6 of 11



the Property in his capacity as a customer of Subway and the Property as well as an independent

advocate for the disabled, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at Subway and

the Property that precluded and/or limit his access to Subway and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       29.     Plaintiff intends to visit Subway and the Property again in the very near future as

a customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at Subway

and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Subway and

the Property that preclude and/or limit his access to Subway and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       30.     Defendant has discriminated against Plaintiff (and others with disabilities) by

denying him access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of Subway and the Property, as prohibited by, and by failing

to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       31.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that exist at

Subway and the Property, including those specifically set forth herein, and make Subway and the

Property accessible to and usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA



                                                 6
     Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 7 of 11



violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to Subway and the Property

and the full and equal enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of Subway and the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 2037, one accessible parking space is missing a proper identification

               sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

               made it difficult for Plaintiff to locate an accessible parking space.

       (ii)    Near Unit 2037, one accessible parking space does not have a properly marked

               access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

               violation made it dangerous and difficult for Plaintiff to access the accessible

               entrances of the Property.

       (iii)   Near Unit 2037, the ground surfaces of the accessible parking spaces have vertical

               rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

               have broken or unstable surfaces or otherwise fail to comply with Section 302,

               303 and 502.4 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to access the units of the Property.

       (iv)    Near Unit 2037, the access aisle to the accessible parking space is not level due to

               the presence of an accessible ramp in the access aisle in violation of Section 502.4

               of the 2010 ADAAG standards. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (v)     Near Unit 2037, the accessible curb ramp is improperly protruding into the access

               aisle of the accessible parking space in violation of Section 406.5 of the 2010



                                                  7
Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 8 of 11



          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

 (vi)     There is an excessive vertical rise along the accessible route leading to the

          accessible ramp in violation of Section 303.2, 502.4 and 405.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (vii)    Near Unit 2037, the accessible ramp side flares have a slope in excess of 1:10 in

          violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to access the units of the Property.

 (viii)   Near Unit 2037, due to a failure to enact an adequate policy of maintenance,

          foliage is permitted to grow in and on top of the surface of the accessible ramp

          and the access aisle causing vertical rises and unstable surfaces in violation of

          sections 302, 303, 502.4 and 405.4 of the 2010 ADAAG standards.

 (ix)     In front of Subway, there is an excessive vertical rise along the accessible route or

          path in violation of Sections 303.2 of the 2010 ADAAG standards. This violation

          made it dangerous and difficult for Plaintiff to access public features of the

          Property.

 (x)      For all units of the Property, the maneuvering clearance of the accessible

          entrances are not level in violation of Section 404.2.4.4 of the 2010 ADAAG

          standards. This violation made it difficult for Plaintiff to access the units of the

          Property.

 (xi)     Inside Subway, the vertical reach to the soda dispensers exceeds the maximum

          allowable height of 48 (forty-eight) inches above the finish floor or ground in



                                            8
      Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 9 of 11



               violation of Section 308.3.1 of the ADAAG standards. This violation made it

               difficult for Plaintiff to property utilize public features of the Property.

       (xii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.


       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Subway and the Property.

       34.     Plaintiff requires an inspection of Subway and the Property in order to determine

all of the discriminatory conditions present at Subway and the Property in violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.      All of the violations alleged herein are readily achievable to modify to bring

Subway and the Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Subway and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Subway and the Property is readily achievable because

Defendant has the financial resources to make the necessary modifications.

       39.     Upon information and good faith belief, Subway and the Property has been

altered since 2010.

       40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with


                                                  9
     Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 10 of 11



the 1991 ADAAG standards.

       41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

is required to remove the physical barriers, dangerous conditions and ADA violations that exist

at Subway and the Property, including those alleged herein.

       42.     Plaintiff’s requested relief serves the public interest.

       43.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       44.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       45.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, SAN

JACINTO-SOUTHMORE CORPORATION, to modify Subway and the Property to the extent

required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That    the     Court     find    Defendant,      SAN       JACINTO-SOUTHMORE

               CORPORATION, in violation of the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, SAN

               JACINTO-SOUTHMORE                CORPORATION,              from   continuing     their

               discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, SAN JACINTO-

               SOUTHMORE CORPORATION, to (i) remove the physical barriers to access

               and (ii) alter Subway and the Property to make it readily accessible to and useable



                                                 10
     Case 4:20-cv-00055 Document 1 Filed on 01/07/20 in TXSD Page 11 of 11



              by individuals with disabilities to the extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.



Dated: January 7, 2020.


                                            Respectfully submitted,

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro
                                            Attorney-in-Charge for Plaintiff
                                            Southern District of Texas ID No. 3182479
                                            The Schapiro Law Group, P.L
                                            7301-A W. Palmetto Park Rd., #100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388
                                            Email: schapiro@schapirolawgroup.com




                                               11
